DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 22, 2020 and November 20, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 101

35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because they are directed to a computer program. The scope of a computer program is broad enough to include either a computer program by itself, and/or a signal per se, both of which are non-statutory. 
In order to overcome the rejection, the examiner suggest amending the preamble as follows: “A non-transitory computer readable medium storing thereon a computer program, which when executed by a computer, performs a method comprising”.

Claim rejections - 35 U.S.C. §112(b)

Claims 1-15 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, line 8 recites the limitation “the pixel coordinates”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether these pixel coordinates refer to coordinates of a first digital pixel values or coordinates of second digital pixel values.  
Claim 1, line 19 recites the limitation “the current displacement field”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 20 recites the limitation “the current elastic deformation gradient tensor”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 20 recites the limitation “the pixel coordinates”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether these pixel coordinates refer to coordinates of a first digital pixel values or coordinates of second digital pixel values.  
Claim 1, lines 20-21 recites the limitation “the first image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 23 recites the limitation “the second image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 23 recites the limitation “the pixel coordinates”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether these pixel coordinates refer to coordinates of a first digital pixel values or coordinates of second digital pixel values.  
Claim 1, lines 23-24 recites the limitation “the current displacement field”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 25 recites the limitation “the first, second and third computing steps”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 27-28 recites the limitation “the corresponding displacement field”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3, line 3 recites the limitation “the first image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3, lines 6-7 recites the limitation “the beam diffracted in the material”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 7 recites the limitation “the first pixel values”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 7 recites the limitation “the first image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, lines 7-8 recites the limitation “the two pixel coordinates”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, lines 9-10 recites the limitation “the component Ḟie”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, “the component Ḟie” has not been defined, making the term vague and indefinite.
Claim 5, line 10 recites the limitation “the partial derivative”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, lines 15-16 recites the limitation “the third digital value of each pixel of the deformed image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, lines 16-17 recites the limitation “the second pixel values of the second image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 18 recites the limitation “the criterion of convergence on the determined tensor value”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, lines 18-19 recites the limitation “the correction vector”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 20 recites the limitation “the determined tensor value”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 20 recites the limitation “the correction vector”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 21 recites the limitation “the first computing step”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6, line 8 recites the limitation “the sensitivity field of the displacement field”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6, line 8 recites the limitation “the components. There is insufficient antecedent basis for this limitation in the claim.
Claim 7, line 3 recites the limitation “the pixels of the first image (f) and of the second image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 2 recites the limitation “the first and second images”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9, line 2 recites the limitation “the first and second images”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9, line 3 recites the limitation “the pixel values”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear which “pixel values” the claim refers to as there are various recited throughout the dependent claim.
Claim 10, line 2 recites the limitation “the first and second images”. There is insufficient antecedent basis for this limitation in the claim.

Claim 12, lines 5-6, 9-10, 13-14 and 16-17 recite the limitation “the criterion of convergence”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12, lines 7-8 recites the limitation “the third digital pixel values of the corrected deformed image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12, lines 8-9 recites the limitation “the corresponding displacement field”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12, line 11 recites the limitation “the other hand the first digital pixel values”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what “the other hand” refers to, making the term vague and indefinite.  
Claim 12, line 12 recites the limitation “the residuals”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12, line 13 recites the limitation “the corresponding displacement field”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12, lines 17-18 recites the limitation “the third digital pixel values having been computed on the basis of the corresponding displacement field”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12, line 19 recites the limitation “the basis of the corresponding displacement field”. There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 2 recites the limitation “the first and second images”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 8 recites the limitation “the pixel coordinates”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether these pixel coordinates refer to coordinates of a first digital pixel values or coordinates of second digital pixel values.  
Claim 14, line 19 recites the limitation “the current displacement field”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 20 recites the limitation “the current elastic deformation gradient tensor”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 20 recites the limitation “the pixel coordinates”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether these pixel coordinates refer to coordinates of a first digital pixel values or coordinates of second digital pixel values.  
Claim 14, lines 20-21 recites the limitation “the first image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 23 recites the limitation “the second image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 23 recites the limitation “the pixel coordinates”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether these pixel coordinates refer to coordinates of a first digital pixel values or coordinates of second digital pixel values.  
Claim 14, lines 23-24 recites the limitation “the current displacement field”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 25 recites the limitation “the first, second and third computing steps”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14, lines 27-28 recites the limitation “the corresponding displacement field”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 11 and 15 variously depend from an indefinite base claim.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of the record fail to teach or suggest singly and/or in combination a method and device for processing images, obtained by a diffraction detector, of a material being crystalline or polycrystalline, in which the detector is used to measure a first diffraction image of the material when the material is in a reference state, giving first digital pixel values as a function of two pixel coordinates, at least a second diffraction image of the material when the material is in a deformed state with respect to the reference state, the second image giving  second digital pixel values as a function of the pixel coordinates, characterized in that in a calculator, previously storing in a memory a displacement field for displacing pixels of the first image to pixels of a deformed image, as a function of the two pixel coordinates, predetermined coordinates of a center, corresponding to a normal projection, in an image plane of the detector, of a source point of the beam diffracted in the material, and components of an elastic deformation gradient tensor, during a first computing step, making the elastic deformation gradient tensor take a determined value of the elastic deformation gradient tensor, during a second computing step, computing the current displacement field from the current elastic deformation gradient tensor and from the pixel coordinates of the first image, during a third computing step, computing third digital pixel values of a deformed image by correcting the second image at the pixel coordinates to which the current displacement field has been added, over an iterative algorithm, making iterations of the first, second and third computing steps on modified determined tensor values Ae ° h until a criterion of convergence on the determined value of the elastic deformation gradient tensor is fulfilled, to compute the corresponding displacement field as prescribed for in the claimed invention. 
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Borgonovi, Subbiah, Adams, Michael, Hart (‘890) and (‘593), Lin, Houge, Duden and Bleuet all disclose systems similar to applicant’s claimed invention.  





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:00am to 1:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
January 14, 2021